Exhibit 10.16

Frontier Oil Corporation

Omnibus Incentive Compensation Plan

Restricted Stock Agreement

Grantee:                                                        
                 

Date of Grant:                                                                

Number of Shares of Restricted Stock Granted:    
                                                                     

1. Restricted Stock Grant. I am pleased to inform you that Frontier Oil
Corporation, (hereinafter referred to together with any successor to all or
substantially all of the business thereof as the “Company”) has granted you
70,000 shares of “Restricted Stock” under the Frontier Oil Corporation Omnibus
Incentive Compensation Plan (the “Plan”). Capitalized terms not separately
defined herein shall have the meaning set forth in the Plan. The terms of the
grant are subject to the terms of the Plan and this Agreement.

2. Vesting. Subject to the further provisions of this Agreement your Restricted
Stock will vest as follows: 25% on March 13, 2012, 25% on March 13, 2013, and
50% on March 13, 2014, subject to your continued employment through each
applicable vesting date. Any shares that have vested shall cease to be subject
to any of the restrictions otherwise described herein and shall no longer be
referred to as Restricted Stock. Upon the occurrence of any of the following
events any remaining Restricted Stock shall become vested or be forfeited, as
the case may be, as provided below:

3. Death, Retirement or Disability. If you cease to be an employee of the
Company or any Affiliate as a result of your death, Retirement or a disability
that entitles you to disability benefits under the Company’s long-term
disability plan (“Disability”), any shares of Restricted Stock then outstanding
automatically shall become 100% vested upon your termination of employment. As
used herein, “Retirement” means your termination of employment with the Company
or any Affiliate for reasons other than Cause after your 55th birthday and with
the consent of the Committee.

4. Other Terminations. Subject to Section 10 below, if you cease to be an
employee of the Company and its Affiliates for any reason other than due to
death, Retirement or Disability, all shares of Restricted Stock then
outstanding, if any, automatically shall be forfeited without payment upon your
termination of employment.

5. Dividends. You shall be entitled to payment of any and all dividends declared
with respect to your Restricted Stock on the same basis as if such Restricted
Stock was vested, and such dividends will not be subject to vesting of other
restrictions applicable to the underlying Restrict Stock.

6. Adjustments. If a “Closing,” as defined in the Agreement and Plan of Merger
By and Among Holly Corporation, North Acquisition, Inc. and Frontier Oil
Corporation Dated as of February 21, 2011 (the “Merger Agreement”) occurs prior
to the vesting of Restricted Stock,



--------------------------------------------------------------------------------

then on such Closing any such Restricted stock shall be exchanged for shares of
“Holly Common Stock” based upon the “Exchange Ratio” as both terms are defined
in the Merger Agreement, provided that all of the restrictions, terms and
conditions set forth herein shall continue to apply to the shares received in
such exchange. In such case “Company Stock” shall refer to Holly Common Stock
and “Restricted Stock” shall refer to the shares of Holly Common Stock received
in such exchange.

7. Change of Control. Pursuant to the specific determination of the Committee,
and contrary to any provision of the Plan that might otherwise apply in the
absence of such determination, a Change in Control will not, of itself, result
in:

 

  (a) acceleration of vesting of any rights hereunder, or

 

  (b) lapse of any restrictions otherwise applicable to Restricted Stock (in
either case a “Single Trigger”). Unless otherwise specifically determined in
writing by the Compensation Committee your award hereunder shall not terminate
on a Change of Control, but shall be assumed by the successor (or a parent
thereof) in any such transaction.

8. Nontransferability of Award. The shares of Restricted Stock may not be
transferred in any manner otherwise than by will or by the laws of descent or
distribution or a qualified domestic relations order. The terms of the Plan and
this Agreement shall be binding upon your executors, administrators, heirs,
successors and assigns.

9. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and, except as expressly
provided in Section 10, below, this Agreement shall supersede in their entirety
all prior undertakings and agreements between you and the Company with respect
to the same. This Agreement is governed by the internal substantive laws, but
not the choice of law rules, of the State of Texas.

10. Withholding of Tax. To the extent that the vesting of Restricted Stock or
any dividend payment results in the receipt of compensation by you with respect
to which the Company or an Affiliate has a tax withholding obligation pursuant
to applicable law, unless other arrangements have been made by you that are
acceptable to the Company or such Affiliate, you shall deliver to the Company or
an Affiliate such amount of money as the Company or an Affiliate may require to
meet its withholding obligations under such applicable law; provided, however,
you may direct the Company to withhold such number of shares of Restricted Stock
or dividends that would otherwise be vested or delivered to you hereunder that
have an aggregate faire market value that does not exceed the amount of taxes
required to be withheld by the Company or an Affiliate. No delivery of Shares
shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the Company or an Affiliate to satisfy in full the
applicable tax withholding requirements of the Company or an Affiliate.

11. Amendment. This Agreement may be modified only by a written agreement signed
by you and an officer of the Company who is expressly authorized by the Company
to execute such document; provided, however, notwithstanding the foregoing, the
Company may make any change to this agreement without your consent if such
change is not materially adverse to your rights under this Agreement.



--------------------------------------------------------------------------------

12. Other Agreements. The terms of any Change of Control and/or Severance
Agreement (a “Protective Agreement”) between you and the Company in effect on
the Date of Grant are incorporated herein by reference and to the extent any
Protective Agreement continues to be in effect on any relevant date hereunder,
it shall control over any provisions in this Agreement (but not provisions in
the Plan) in conflict with the terms of such Protective Agreement, provided that
no Protective Agreement shall control this Agreement so as to provide for
either:

 

  (a) a Single Trigger hereunder, or

 

  (b) acceleration of vesting hereunder upon a voluntary termination of
employment, if such right to acceleration would otherwise arise solely from your
resignation as a result of either (i) a requirement that you be based in Dallas,
Texas or (ii) a requirement that you be absent from your regular office on
travel status or otherwise more than a total of 60 but less than 90 business
days in any calendar year or more than 20 but less than 30 consecutive days, and
by executing this grant agreement you waive any such right as applied to
Restricted Stock hereunder.

 

    FRONTIER OIL CORPORATION     By:         Name:  

 

    Title:  

 

 

    EMPLOYEE:    

 